Exhibit 10.1

 

March 7, 2003

 

Mr. Bruce W. Calvert
Alliance Capital
Management Corporation
1345 Avenue of the Americas
New York, NY 10105

 

Dear Bruce:

 

This letter sets forth the terms of your agreement with Alliance Capital
Management Corporation (the “Company”) and Alliance Capital Management L.P. (the
“Partnership”) in connection with your new role and responsibilities.

 

1.          Effectiveness and Employment.  You will resign as Chief Executive
Officer of the Company effective June 30, 2003.  From January 1, 2003 to
March 31, 2009 (the “Expiration Date”) or such earlier date that your employment
terminates in accordance with the terms of this agreement (the “Employment
Term”), you will devote your best efforts and energies to the performance of
your duties hereunder; provided, however, that it shall not be a violation of
this agreement for you to (a) serve on corporate, civic or charitable boards or
committees and (b) manage your personal investments, so long as such activities
described in clauses (a) and (b) do not significantly interfere with the
performance of your responsibilities in accordance with this agreement and
otherwise comply with the Partnership’s policies and procedures.

 

2.          Position and Responsibilities.  You will serve as Chairman of the
Board of Directors of the Company (the “Board”) until December 31, 2004, in
which capacity you will report to the Board.  During this period and for the
remainder of the Employment Term you will serve as an executive adviser to the
Chief Executive Officer (“CEO”) of the Partnership.  In addition, for so long as
you are willing during the Employment Term, you will report to the CEO and
advise on Strategic Business Unit matters, manage money and participate in the
resolution of various litigation matters and serve in such other capacities as
you and the Board may mutually agree.

 

--------------------------------------------------------------------------------


 

3.          Compensation.

 

(a)   Base Salary.  From January 1, 2003 through December 31, 2004, you will be
entitled to receive a minimum base salary of $275,000 per year.  During the
remainder of the Employment Term, you will receive a base salary equal to the
greater of $120,000 per year or an amount determined on an annual basis by the
Compensation Committee of the Board (“Compensation Committee”).  Your salary
shall be payable in bi-weekly installments or otherwise in accordance with the
Partnership’s payroll practices in effect from time to time.

 

(b)   Bonus.  For calendar year 2003, you will be entitled to receive an annual
bonus that is the greater of $1,000,000 or an amount determined by the
Compensation Committee and for calendar year 2004, you will be entitled to
receive an annual bonus that is the greater of $500,000 or an amount determined
by the Compensation Committee (collectively, “Guaranteed Bonuses”).  For the
remainder of the Employment Term, the amount and terms of your annual bonus will
be subject to the discretion of the Compensation Committee based upon the
recommendation of the management Finance Committee and consistent with your
position and performance.

 

4.          Benefits.  During the Employment Term, you and your eligible
dependents shall continue to participate in the Partnership’s benefit plans and
programs, including group health, dental and life insurance.  You shall also
continue to participate in, contribute to or accrue benefits under the
Partnership’s retirement and profit sharing plans as generally available to
other senior executives and under the Alliance Capital Accumulation Plan.

 

5.          Equity.

 

(a)   Awards under the Partners Compensation Plan.  During the Employment Term,
you shall continue to participate in the Partners Compensation Plan.  For
calendar year 2003, the Partnership will make a contribution of the greater of
$1,000,000 or an amount determined by the management Finance Committee and for
calendar year 2004, the Partnership will make a contribution of the greater of
$500,000 or an amount determined by the management Finance Committee.  Awards
for subsequent years will be at the discretion of the management Finance
Committee consistent with your position and performance.

 

(b)   Awards under other Equity Plans.  During the Employment Term, you will be
eligible to receive grants and awards under the 1993 Unit Option Plan, the 1997
Long Term Incentive Plan and other newly adopted equity plans consistent with
your position and performance, as determined by the Board or the responsible
committee of the Board.

 

2

--------------------------------------------------------------------------------


 

6           Perquisites and Expenses.

 

(a)   During the Employment Term, any travel, including use of the Partnership’s
leased or owned aircraft, will be on the same basis and manner as travel by the
CEO and President of the Company.  You will be entitled to use the aircraft for
a minimum of 100 hours per year, unless the Partnership ceases to lease or own
an aircraft.

 

(b)   During the Employment Term, you will be entitled to perquisites on the
same terms and conditions as the CEO and President.  Such perquisites currently
include club memberships and the use of a company-provided automobile.  During
the period you remain as Chairman, you will also be entitled to the services of
a chauffeur in connection with your services to the Company and the Partnership.

 

(c)   The Partnership will reimburse you for all reasonable business-related
expenses incurred by you during the Employment Term, in accordance with the
Partnership’s policies and procedures.

 

7.          Office and Support Staff.

 

(a)   During the Employment Term, the Partnership will make available to you at
its New York headquarters such office space and other assistance as is
consistent with your position, responsibilities and duties.  In addition to the
foregoing, the Partnership will provide you with a secretary with compensation
and abilities commensurate with your current secretary.

 

(b)   From September 30, 2003 through the remainder of your Employment Term, the
Partnership will provide a monthly allowance in an amount not to exceed $15,000,
which will be used to cover any costs incurred by you in furnishing, equipping
and operating an office at home or another location of your choice.

 

8.          Termination of Employment.

 

(a)   Termination by the Partnership without Cause.  In the event of a
termination of your employment by the Partnership without Cause (as defined
below), you shall be entitled to receive (i) the base salary that would
otherwise have been payable to you pursuant to Section 3(a) had you remained
employed through the Expiration Date, to the extent not previously paid, (ii)
the Guaranteed Bonuses that would otherwise have been payable to you pursuant to
Section 3(b) had you remained employed through the payment date of the
Partnership’s calendar year 2004 annual bonuses, to the extent not previously
paid, (iii) payment of the minimum amounts that would otherwise have been
awarded to you under the Partners Compensation Plan pursuant to Section 5(a)
above had you remained employed through the Expiration Date, to

 

3

--------------------------------------------------------------------------------


 

the extent not previously contributed on your behalf to the Partners
Compensation Plan, (iv) full vesting of all awards made to you or on your behalf
under the Partnership’s equity plans prior to the termination of your
employment, including your awards under the Partners Compensation Plan, (v)
comparable health and welfare benefits for yourself, your spouse and your
dependents through the Expiration Date, (vi) a lump sum cash payment equal to
the sum of (A) the product of $20,000 times the number of plan years for which
you will not receive a Partnership contribution to your account under the
tax-qualified Profit Sharing Plan for Employees of Alliance Capital Management
L.P. as a result of the your termination, through and including plan year 2008,
but reduced by the amount of any contributions made to your plan account with
respect to the plan year in which your termination occurs, if any and (B) the
actuarial equivalent of the additional benefit you would have accrued under the
tax-qualified Retirement Plan for Employees of Alliance Capital Management L.P.,
in each case, had you remained employed through the Expiration Date, (vii) any
other benefits to which you may be entitled in accordance with the terms of the
plans, policies and arrangements referred to in Section 4 hereof upon or by
reason of such termination and (viii) continuation of the perquisites,
reimbursements and support provided under Section 6 and 7 hereof until the
Expiration Date.  The amounts payable under clauses (i), (ii), (iii) and (vi)
above and your awards under the Partners Compensation Plan shall be distributed
to you within 30 days after your termination of employment.

 

(b)   Termination by the Partnership for Cause.  In the event of a termination
of your employment for Cause (as defined below), you shall be entitled to
receive the pro rata portion of your base salary for services rendered to the
date of termination, to the extent not previously paid, and you shall not be
entitled to any further benefits or payments hereunder.  The benefits and awards
to which you may be entitled pursuant to the plans, policies and arrangements
referred to in Sections 4 and 5 hereof shall be determined upon such termination
in accordance with the terms of such plans, policies and arrangements.  For
purposes of this agreement, “Cause” means your conviction for a felony under the
laws of the United States or any state thereof or a breach of your obligations
set forth in Section 9(a) or (b) hereof, which breach is material to the
business of the Partnership.

 

(c)   Resignation.  In the event of your resignation, you shall be entitled to
receive the pro rata portion of your base salary for services rendered to the
date of termination, to the extent not previously paid, and you shall not be
entitled to any further benefits or payments hereunder.  The benefits and awards
to which you may be entitled pursuant to the plans, policies and arrangements
referred to in Sections 4 and 5 hereof shall be determined upon such termination
in accordance with the terms of such plans, policies and arrangements.  Your
resignation will only be valid

 

4

--------------------------------------------------------------------------------


 

hereunder if effected pursuant to a written notice signed by you and submitted
to the Secretary of the Company for delivery to the Board.

 

(d)   Termination due to Death or Disability.  In the event that your employment
is terminated due to your death or Disability (as defined in the Partners
Compensation Plan as in effect as of the date hereof), you or your estate (as
applicable) shall be entitled to receive the benefits and payments that you
would have received under Section 8(a) above had your termination of employment
been a termination by the Partnership without Cause, and you, your spouse and
your dependents shall be entitled to continued health benefits as described in
clause (v) of Section 8(a), provided, however, that neither you, your estate nor
your survivors will be entitled to the payment described in clause (vi) of
Section 8(a) or the continuation of the perquisites, reimbursements and support
provided under Section 6 and 7 (and clause (viii) of Section 8(a)) hereof in the
event your employment is terminated due to your death or Disability.

 

9.          Covenants.

 

(a)   Confidentiality.  You acknowledge that you have acquired and will acquire
confidential information respecting the business of the Partnership. 
Accordingly, you agree that you will not disclose, at any time (during the
Employment Term or thereafter) any such confidential information to any
unauthorized third party without the written consent of the Partnership as
authorized by the Board, except as required to respond to a subpoena or other
legal proceeding and except to consult with legal or other advisors, provided
that such advisors agree to be bound by the provisions of this Section 9(a);
provided, that in the event you are requested pursuant a subpoena or other legal
proceeding to disclose any such confidential information, you shall promptly
notify the Partnership of such request and shall fully cooperate with the
Partnership in any attempt to contest such request.  For this purpose,
information shall be considered confidential only if such information is
proprietary to the Partnership and has not been made publicly available prior to
its disclosure by you.

 

(b)   Non-Competition.  From the date hereof through the first anniversary of
any termination of your employment hereunder, or in the case of a termination of
your employment by the Partnership without Cause, through the date of such
termination, you will not, without the consent of the Board, directly or
indirectly, engage or be interested in (whether as an owner, partner,
shareholder, employee, director, officer, agent, consultant or otherwise), with
or without compensation, any business that is in direct or indirect competition
with any active business of the Partnership, any successor to the Partnership’s
business, or any of their affiliates or subsidiaries and in which you
participated while you were employed by the Partnership, any successor to the
Partnership’s business or any of their affiliates or subsidiaries prior to the
date hereof or

 

5

--------------------------------------------------------------------------------


 

during the Employment Term.  Nothing in this Section 9(b) shall prohibit you
from acquiring or holding, directly or indirectly, any units in the Partnership
or not more than 3% of any class of publicly traded securities of any business. 
Notwithstanding anything to the contrary, your obligations under this Section
9(b) shall in no event extend beyond the Expiration Date.

 

(c)   Remedy for Breach and Modification.  You acknowledge that the provisions
of this Section 9 are reasonable and necessary for the protection of the
Partnership and that the Partnership will be irrevocably damaged if such
covenants are not specifically enforced.  Accordingly, you agree that, in
addition to any other relief or remedies available to the Partnership, the
Partnership shall be entitled to seek and obtain an appropriate injunction or
other equitable remedy from a court with proper jurisdiction for the purposes of
restraining you from any actual or threatened breach of such covenants, and no
bond or security will be required in connection therewith.  If any provision of
this Section 9 is deemed invalid or unenforceable, such provision shall be
deemed modified and limited to the extent necessary to make it valid and
enforceable.

 

(d)   Cooperation.  Following any termination of your employment for any reason
or upon the expiration of this agreement, you agree that you will cooperate with
the Company’s and the Partnership’s reasonable requests relating to matters that
pertain to your employment by the Company and the transition of your duties to
your successor.  In addition, following termination of your employment by either
party, you will cooperate with the Company or the Partnership’s reasonable
requests relating to any legal proceedings on behalf of the Company or the
Partnership, or otherwise making yourself reasonably available to the Company or
the Partnership for other related purposes.  Any such cooperation hereunder will
be performed at times scheduled taking into consideration your other commitments
and the Partnership will reimburse you for your reasonable expenses incurred in
connection with your cooperation.

 

10.        Indemnification.  During the Employment Term, you shall be an
“Indemnified Person” within the agreement of Limited Partnership of the
Partnership.  You shall also be covered by the Partnership’s directors’ and
officers’ liability policy.  The foregoing indemnity shall not apply to claims
against you that arise under the terms of this agreement and nothing herein
shall require indemnification for any conduct occurring after the Employment
Term.

 

11.        Legal Rights, Fees and Expenses.  The Partnership will reimburse all
reasonable attorneys’ and related fees and expenses incurred by you in
connection with the negotiation of this agreement.  In addition, the Partnership
will reimburse all reasonable attorneys’ and related fees and expenses incurred
by

 

6

--------------------------------------------------------------------------------


 

you in connection with any dispute associated with the interpretation,
enforcement or defense of your rights under this agreement unless you have
proceeded without substantial merit or good faith.  Nothing contained herein is
intended to limit remedies or damages to which the parties may be entitled for
any breach of this agreement either in law or in equity.

 

12.        Miscellaneous.

 

(a)   Governing Law.  This agreement shall be governed by New York law, without
reference to principles of conflicts of law.

 

(b)   Entire Agreement; Amendments.  This agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
including the terms and conditions of your continued employment with the Company
and the Partnership.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.  This
agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

(c)   Assignment.  This agreement shall not be assignable by you, and shall be
assignable by the Company or the Partnership only to any affiliate of the
Company or the Partnership or to any corporation or other entity resulting from
the reorganization, merger or consolidation of the Company or the Partnership
with any other corporation or entity or any corporation or entity to or with
which the Company’s or the Partnership’s business or substantially all of its
business or assets may be sold, exchanged or transferred.

 

(d)   Waiver.  The failure of a party to insist upon strict adherence to any
term of this agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this agreement.

 

(e)   Severability.  In the event any provision of this agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the agreement and the agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

(f)    Taxes.  The Partnership shall have the right to deduct from all amounts
paid to you any taxes required by law to be withheld in respect of payments
pursuant to this agreement.

 

(g)   Arbitration.  Subject to Section 9(c), any dispute arising out of, or
relating to, this agreement shall be resolved by binding arbitration, to be held
in the Borough of Manhattan in New York City, under the

 

7

--------------------------------------------------------------------------------


 

auspices of the American Arbitration Association and the rulings of such
arbiters shall be enforceable by any court of competent jurisdiction.

 

(h)   Headings.  Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this agreement.

 

(i)    Notice.  Any notice, consent, request or other communication made or give
in connection with this agreement shall be in writing and shall be deemed to
have been duly given when delivered or mailed by registered or certified mail,
return receipt requested, to those listed below at their following respective
addresses or at such other address as each may specify by notice to the others:

 

To the Executive:

 

At the address set forth below

 

To the Partnership:

 

Alliance Capital Management Corporation
1345 Avenue of the Americas
New York, New York 10105
Attention:     David Brewer
Senior Vice President and Secretary

 

Sincerely,

 

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

By:

ALLIANCE CAPITAL MANAGEMENT
CORPORATION, its General Partner

 

 

 

 

By:

 /s/ John D. Carifa

 

 

 

 

 

AGREED TO AND ACCEPTED BY

 

 

 

/s/ Bruce W. Calvert

 

Bruce W. Calvert

 

 

 

March 7, 2003

 

Date

 

 

 

Address:

 

 

 

 

 

 

8

--------------------------------------------------------------------------------